Order issued September   JV( , 2012




                                         In The
                                C!tnurt nf 1\pp.ealn
                      111ift4 1llintritt nf ID.exan at 1llallan
                                  No. 05-12-00685-CV


                MATTHEW JENKINS AND J.W. JENKINS, Appellants

                                           v.
                  STEWARD TITLE COMPANY, NRT TEXAS, LLC,
                   AND JPMORGAN CHASE BANK, N.A., Appellees


                                      ORDER


      The Court has before it the September 13, 2012 joint partial motion of appellants and

appellee NRT Texas, LLC to dismiss appeal against NRT Texas, LLC. The Court GRANTS the

motion and ORDERS NRT Texas, LLC dismissed from this appeal. All claims against appellees

Steward Title Company and JPMorgan Chase Bank, N .A., remain pending.